—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered January 13, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6V2 to 13 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility.
We perceive no abuse of sentencing discretion and conclude that the sentence was not based on any improper criteria. Concur—Nardelli, J. P., Ellerin, Saxe and Buckley, JJ.